Citation Nr: 0706303	
Decision Date: 03/05/07    Archive Date: 03/13/07

DOCKET NO.  02-09 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel



INTRODUCTION

The veteran served on active duty from October 1971 to July 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, wherein the RO denied service 
connection for diabetes mellitus, secondary to herbicide 
exposure.

In October 2003, the veteran testified before the undersigned 
at a hearing at the RO.  A copy of the hearing transcript has 
been associated with the claims file. 

In April 2004, the Board remanded the veteran's claim for 
additional development.  The requested development has been 
completed and the case has returned to the Board for 
appellate consideration.  



FINDINGS OF FACT

1.  The veteran did not serve in Vietnam during the Vietnam 
Era.

2.  The veteran is not shown to have been exposed to Agent 
Orange or other herbicides in service. 

3.  The veteran is not shown to have manifested diabetes 
mellitus in service or for many years thereafter.

4.  No competent evidence has been submitted to show that 
current diabetes mellitus is due to herbicides, other 
chemicals, or other disease or injury in service.



CONCLUSION OF LAW

The veteran's diabetes mellitus is not due to disease or 
injury that was incurred in or aggravated by service; nor may 
diabetes mellitus be presumed to have been due to herbicide 
exposure in service; nor may it be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1116, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of (1) any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Such notice must also 
inform the claimant of any information and evidence (2) that 
VA will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  

In letters, dated in August 2001 and April 2004 VA, informed 
the appellant of the evidence needed to substantiate his 
claim of entitlement to service connection for diabetes 
mellitus.  He was asked to submit or identify evidence 
relevant to his claim, including clinical evidence from a 
doctor (private or VA) reflecting that his diabetes mellitus 
was related to herbicide exposure during service.  

The veteran was informed that VA would make reasonable 
efforts to assist him in getting evidence, including service 
medical records, VA out-patient treatment records and 
examination reports, or relevant records held by any 
government agencies.  He was also informed that it was his 
responsibility to submit all records not in the possession of 
a Federal agency, which included any records in his 
possession.  

Thus, the discussion contained in the August 2001 and April 
2004 letters furnished the appellant notice of the types of 
evidence he still needed to send to VA, the types of evidence 
that VA would assist in obtaining, and in effect requested 
that the appellant provide VA with or identify any additional 
sources of evidence that he possessed or knew of that could 
help to substantiate his claim of entitlement to service 
connection for diabetes mellitus as secondary to herbicide 
exposure. 

In addition, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Since, however, the claim for service 
connection for diabetes mellitus as secondary to herbicide 
exposure is being denied, no effective date or rating is 
being set, and the lack of notice as to these elements is not 
prejudicial. 

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pellegrini v. Principi, 18 Vet. App. 
112 (2004).  Although the April 2004 VCAA notice was provided 
after the RO initially adjudicated the veteran's claim, any 
timing deficiency was cured by the August 2001 letter and 
readjudication of the claim after issuance of the April 2004 
notice.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006). 

Regarding VA's duty to assist the veteran in substantiating 
his claim of entitlement to service connection for diabetes 
mellitus as secondary to herbicide exposure, service medical 
and personnel records, post-service VA and private clinical 
treatment reports, hearing testimony, and statements of the 
veteran have been associated with the claims file.  Pursuant 
to the Board's April 2004 remand directives, the RO issued a 
letter to the veteran, wherein they requested that he provide 
additional information in support of his claims to include, 
but not limited to, the location and dates of treatment by VA 
eye doctors (the veteran testified that VA "eye doctors' had 
informed him that he had Agent Orange in his eyes), 
statements from doctors who told him that he had been exposed 
to Agent Orange and additional information of his exposure to 
Agent Orange.  The veteran did not respond to the RO's 
request.   

In a December 2006 written argument, the veteran's 
representative argued that the agency of original 
jurisdiction (AOJ) had not fully complied with the Board's 
April 2004 remand, in that it had not obtained "job 
descriptions, hazard warnings" or other information relevant 
to the types of toxins that the veteran might have been 
exposed to at his Air Force Base see Stegall v. West, 11 Vet. 
App. 268, 271 (1998) ("where . . . the remand orders of the 
Board . . . are not complied with, the Board itself errs in 
failing to insure compliance")).

Pursuant to the Board's April 2004 remand directives, the RO 
secured the veteran's service personnel records (SPR), which 
contained Air Force Form 909, Airman Performance Report, 
describing the veteran's duties as a SQ jet engine mechanic 
at Andersen Air Force Base, Guam during the period from 
January 27, 1973 to January 26, 1974.  

The representative has not pointed to any other sources of 
information.  Assuming arguendo, that there are such sources, 
information showing exposure to toxins other than herbicides 
could not substantiate the claim.  There is no competent 
evidence that such toxins played any role in the claimed 
diabetes.  Thus, the Board finds that RO complied with the 
instructions in the April 2004 remand.

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

The veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.

In this case the veteran has not been afforded a VA 
examination.  This is because there is no competent evidence 
that the claimed diabetes mellitus may be related to service.  
There is no competent evidence that the veteran was exposed 
to herbicides during service, and there is no competent 
evidence that the current diabetes mellitus may be related to 
any other chemical exposure, disease or injury in service.

II.  Relevant Laws and Regulations

Service Connection-general

Service connection will be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury or disease during such service. 38 U.S.C.A. § 1110 
(West 2002), 38 C.F.R. § 3.303.

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962 and ending on May 7, 1975 shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. §§ 
3.307, 3.309. "Service in the Republic of Vietnam" includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam. 38 C.F.R. §§ 3.307(a)(6)(iii); 
3.313. The VA General Counsel has held that service on a 
deep-water naval vessel "off the shore" of Vietnam, in and of 
itself, may not be considered service in the Republic of 
Vietnam for purposes of 38 U.S.C.A. § 101(29)(A). VAOGCPREC 
27-97 (1997).

A disease associated with exposure to certain herbicide 
agents, listed in 38 C.F.R. § 3.309(e) will be considered to 
have been incurred in service even though there is no 
evidence of such disease during the period of service.  38 
C.F.R. § 3.309.

Diabetes mellitus is subject to the presumption in 38 C.F.R. 
§ 3.309(e) if it becomes manifest to a degree of 10 percent 
or more at any time after service. 38 U.S.C.A. § 1116; 38 
C.F.R. § 3.307(a)(6)(ii).

III.  Analysis

The evidence does not show, and the veteran does not claim, 
that he had service in the Republic of Vietnam.  Thus, the 
presumption of exposure to herbicides does not apply.  38 
U.S.C.A. § 1116(f); 38 C.F.R. §§ 3.307, 3.309.

Failure to establish presumptive service connection based on 
herbicide exposure does not preclude the veteran, however, 
from establishing direct service connection. 
Combee v. Brown, 34 F. 3d 1039 (Fed. Cir. 1994).  

The veteran maintains that he currently has diabetes mellitus 
as the result of handling leaky canisters that contained 
Agent Orange as part of his duties as a jet engine mechanic 
at an Air Force Base in Guam.  (Transcript at pages 6-8).  

Service medical records are negative for any clinical 
findings or diagnoses of diabetes mellitus.  A June 1974 
service separation examination report, along with a Report of 
Medical History, reflects that the veteran had a "strong 
family history of diabetes mellitus."  

Service personnel records reflect that the veteran was 
assigned to the 87th Fighter Interceptor Squadron (FIS), 
Aerospace Defense Command (ADC), at K. I. Sawyer Air Force 
Base, Michigan.  He was placed on temporary duty (TDY) with 
the 43rd Field Maintenance Squadron (FMS), Strategic Air 
Command (SAC), Anderson Air Force Base, Guam, during the 
period from January 27, 1973 to January 26, 1974.  The 
veteran's duties were listed as a jet engine mechanic.  He 
worked as a crew member, performed teardown, buildup and 
preparation of J75-P17 engine for aircraft installation, and 
removed and replaced accessories and components as directed.  
These records do not show that he came into contact with 
Agent Orange or other herbicides as part of his duties as a 
jet engine mechanic while on TDY in Guam.  

The veteran has testified to his belief that he was exposed 
to these substances, but there is no indication in the record 
that he possesses the specialized knowledge that would permit 
him to identify the specific chemical compounds to which he 
might have been exposed.

Evidence received from the Department of Defense (DOD), 
reflects that from April 1968 to July 1969, four combat 
brigades of the 2nd Infantry Division and 3rd Brigade of the 
7th Infantry Division, all located along the demilitarized 
zone, came into contact with Agent Orange outside of Vietnam.  
DOD also provided information on fifteen herbicides used in 
Vietnam to include, but not limited to, "Orange and Orange 
II:  A formulation of 2, 4,-D and 2, 4, 5-T, which were used 
between 1965-1970 and 1968-1969," respectively.  

As the veteran, served from October 19, 1971 to July 5, 1974, 
his initial day of active service, commenced over a year 
after cessation of the use of Agent Orange (aside from the 
fact that he did not serve in the locations where these 
substances where used).  

The evidence does not suggest that diabetes mellitus was 
identified in service or manifested within one year of 
separation from service (see, private treatment records, 
dated in September 2000, containing a diagnosis of diabetes 
mellitus).  Thus, the veteran is not entitled to service 
connection for diabetes mellitus on a presumptive condition 
under the criteria applicable to chronic diseases.  See 38 
C.F.R. §§ 3.303(b), 3.307, 3.309(a).

The service medical and personnel records, along with VA and 
private post-service medical records, contain no competent 
evidence of a causal relationship or linkage between the 
veteran's diabetes mellitus, and any event or incident of his 
active duty service.  None of the medical records even 
mention the etiology of the veteran's diabetes mellitus other 
than the date of diagnosis, 2000.  Therefore, in the absence 
of competent and credible medical evidence establishing a 
medical nexus between the veteran's current disability and 
his active service, service connection for diabetes mellitus, 
on a direct basis must be denied.

In addition, no competent evidence has been presented to 
support his assertions of being exposed to Agent Orange in 
connection with his service duties in Guam.
The veteran is under the impression that his diabetes 
mellitus is associated with exposure to herbicides and 
aircraft fumes in service.  The veteran, however, is not 
competent to provide medical opinions upon which the Board 
may rely.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.  See also 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1991).

ORDER

Service connection for diabetes mellitus is denied. 



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


